27 N.Y.2d 898 (1970)
In the Matter of Greater New York Corporation of Seventh Day Adventists, Appellant,
v.
Commission on Human Rights of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 19, 1970.
Decided November 25, 1970.
John R. O'Reilly for appellant.
J. Lee Rankin, Corporation Counsel (Irving Genn, Stanley Buchsbaum and Franklin E. White of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, in the following memorandum: An article 78 proceeding in the nature of prohibition does not lie in a case such as this. Prohibition is an extraordinary remedy *899 to be invoked only to restrain the exercise of an unauthorized jurisdiction and is not available to prevent possible error which may be corrected on appeal. (See People ex rel. Livingston v. Wyatt, 186 N.Y. 383, 394; Matter of Blake v. Hogan, 25 N Y 2d 747, 748; Matter of Hogan v. Court of Gen. Sessions, 296 N.Y. 1, 8-9; Matter of Culver Contr. Corp. v. Humphrey, 268 N.Y. 26, 39; Matter of Schuyler v. State Univ. of N. Y. at Albany, 31 A D 2d 273, 274.)